Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES THIRD QUARTER EARNINGS OF $1.3 MILLION MEDFORD, OR  October 22, 2008: PremierWest Bancorp (NASDAQ  PRWT) announced net income of $1.3 million for the quarter ended September 30, 2008. Earnings per share on a fully diluted basis were $0.05. Earnings for the nine months ended September 30, 2008 were $3.7 million or $0.16 per fully diluted share. Chief Executive Officer, John Anhorn, stated, The current state of the financial markets reflects lending practices that have evolved over the past few years. We, as an institution, have strived to stay above much of the turmoil by following our stick-to-the-fundamentals approach to banking. We did not make subprime loans, and we did not invest in Fannie Mae or Freddie Mac preferred stock. Our approach has succeeded, in part, as evidenced by our ability to strengthen our loan loss reserves and continue to produce quarterly profits. Nevertheless, the downturn in real estate markets has affected several of our borrowing relationships. We are working hard to accelerate our return to top tier performance levels. For the third quarter just ended, items of significance included: The bank remained Well Capitalized with a risk-based capital ratio of approximately 11.36 percent. Net interest margin, on a tax equivalent basis, was 4.67 percent, decreasing 21 basis points as compared to last quarter due to interest reversals and interest income lost from non-performing loans. Non-performing assets increased to $61.5 million, or 4.2 percent of total assets, related primarily to loans adversely affected by the real estate downturn. Provision for loan losses was $4.8 million, a decrease of $475 thousand from the prior quarter. This represents lost earnings after tax of $0.14 per fully diluted share. Charge-offs of non-performing loans during the quarter totaled $8.6 million. Recoveries of previously charged-off loans totaled $364 thousand. Anhorn continued stating, Real estate values have declined. Concerns over the economy and stability of the financial markets have also affected the real estate market. We remain confident in the soundness of our bank and its potential. We are dealing aggressively with non-performing assets and are meticulously evaluating risk in our entire loan portfolio. During this most recent quarter, $8.6 million in non-performing loans were charged off and a $4.8 million loan loss provision was charged against earnings. We are focused on promoting our safety and soundness for the protection of our greatest assetour customers. Jim Ford, President, added, Our core deposits have remained relatively stable. We remain Well Capitalized by all regulatory standards and, despite the narrowing of our net interest margin, continue to perform in the upper tier of our peer group of banks in margin performance. While the forward economic trend deviated from the expectations we held at the end of last year, we remain confident in our ability to use this period of consolidation in the industry to strengthen our competitive position in the markets we serve. We do this with a fresh approach in our marketing and service strategies and by continuing to focus on improving our operating efficiency. Our business footprint is sound and ripe with opportunity as the economy recovers. The potential for organic growth from existing branches in a number of our markets is significant and is driving much of our business development strategy at this point in time. CREDIT QUALITY Our Special Assets team is successfully working through various non-performing credit relationships as evidenced by the progress achieved this quarter in the successful resolution of a number of previously reported non-performing assets and one large relationship described in more detail below. With the receipt of new appraisals and in recognition of the current real estate values, $8.6 million in previously identified non-performing loans were charged off this quarter. After the charge-offs, our reserve for loan and lease losses remains strong at $21.0 million or 1.7 percent of total loans. Total non-performing assets were $61.5 million at September 30, 2008, up from $41.9 million at June 30, 2008. Non-performing assets are concentrated in 11 relationships comprising $53.7 million or 87.3 percent of the total. Management continues to take a conservative, proactive approach in evaluating the current portfolio of loans, particularly in view of the ongoing volatility in real estate valuations.
